January 4,     1968

Honorable Thomas C. Green                Opinion No. M-179
Secretary, Texas State Board
  of Registration for Pro-               Re:   Whether the Texas State
  feesional Engineers                          Board of Registration
Austin, Texas                                  for Professional Engl-
                                               neers has authority to
                                               hire an lnvestlgator to
                                               assist the Board in its
                                               enforcement of the pro-
                                               visions of Article 3271a,
                                               Vernon’s Civil Statutes,
Dear Cal, Green:                               and related questions.
         You request the opinion of this office as to whether:
               .the Board has authority to~,h-Sre
                                                an
     investigator to assist the BoaFd In It8%nforce-
     ment of the provisions of Article 3271a, Ver-
     ngn’s Civil Statutes, and to fix and pay the
     salary of such Investigator from the funds
     appropriated by Senate ‘Bill15, Acts of the
     60th Legislature, 1967, Regular Session, the
     General Appropriations Bill, to the Texas
     State Board of Reglstratlon for pofessional
     Engineers in line Item number 7.
          Section 9 of Article 3271a, Vernon’s Civil Statutes,
provides, In part, that:
          1,
           . . .The Board shall employ such clerical
     or other assistants aa are necessary for the
     proper performance of Its work, and may make
     expenditures of this fund for any purpose which
     In the opinion of the Board is reasonably nec-
     essary for the proper performance of its duties
     under this Act. , . .
          The foregoing statutory provision is sufficient authoriza-
tion for the Texas State Board of Registration for Professlonal


                               - 850 -
                                                          .




Hon. Thomas C. Green, Page 2 (M-179)


Engineers to employ and compensate an Investigator whose duties
would be to assist the Board in the enforcement of the provisions
of Article 3271a. However, such authorization to employ and com-
pensate an investigator Is contingent upon the Legislature making
a proper appropriation.
          Line Item number 7 of the departmental appropriation to
the Texas State Board of Registration for Professional Engineers
in Senate Bill 15, Acts of the 60th Legislature, 1967, Regular
Session, Ch. 784, p. 2175, the General Appropriations Bill, pro-
vides:
          “7 . Investigation Program: Expenses of
     witness fees, court transcripts, documentary
     evidence, orocessinn comolaints, court costs,
     and other necessary-expenses In-gathering evi-
     dence for the enforcement of S B N 0.     59th
     i.,eglslature
                 (Vernon's Annotated Clvll StitutesI1
     Article 8271al ......................    ,    .
     'IEmphasIsadded.)
          We observe that the use of an Investigator may well be
the only manner in which certain evidence may be obtained in the
enforcement of the Engineering Practice Act. In view of the fore-
going provision in the departmental appropriation to the Texas
State Board of Registration for Professional Engineers, we are of
the opinion that the compensation of an Investigator for the gather-
ing of evidence for the enforcement of the provisions of Article
3271a would be an authorized expenditure from the funds appropriated
to the Texas State Board of Registration for Professional Engineers
in line Item number 7.
                    SUMMARY
          The Texas State Board of Registration for
     Professional Engineers has authority to employ
     an Investigator to assist the Board In the en:
     forcement of Article 3271a, Vernon's Civil Stat-
     utes, and such Investigator may be compensated
     from the departmental appropriation to the Texas
     State Board of Registration for Professional
     Engineers In line item number 7 of Senate Bill
     15, Acts 60th Legislature, 1967, Regular Ses-
     sion, Ch. 784, p. 2175.
                                truly yours,
Hon. Thomas C. Green, page 3 (M-179)


Prepared by Pat Bailey
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
W. V. Geppert
Robert Owen
Rex H. White
Ben Harrison
A. J, CARUBBI, JR.
Staff'Legal Assistant




                             - 8.60-